Reasons for Allowance

1. 	The closest prior art to the subject matter of independent Claim 1 is the Prinz publication wherein it discloses a driving assistance device (see Figs. 1 - 3, ¶0027 - ¶0028, "the state of health or well-being in response to the information derived... A driver assistance system, in particular to maintain greater distances with respect to other vehicles, to reduce the current speed or a possible top speed, or to activate currently inactive assistance functions, such as a lane departure warning system") comprising: 
a plurality of monitoring devices that are provided for 5a vehicle and configured to monitor a state of a driver.  (See Figs. 1 - 3, ¶0027, and ¶0094, "state diagnostic module 112 determines that the driver shows signs of stress, exhaustion, or fatigue, the driver assistance module 126 controls selected driver assistance systems 26 in order to adapt them to the state of health or well-being.")
Then, McNew’s publication is introduced to combine with Prinz’ vehicle monitoring system for assessing health status of vehicle occupants, in order to cure the deficiencies that Prinz has in teaching, or suggesting a device examination unit configured to examine whether the monitoring devices are normal or abnormal.
McNew’s work presents a vehicle processing system that determines required driver behaviors wherein particular it utilizes persistent sensing, including but not limited to, persistent sound indicative of the required driver behaviors, and thereby generates a notification including the sound.

However, Prinz’ vehicle monitoring system for assessing health status of vehicle occupants, and the prior art do not teach, or suggest every element of independent Claim 1. As such, a person skilled in the art would not modify Prinz in view of McNew, or any other combination thereof, to provide the system comprising: 
a driver camera configured to photograph the driver, and a touch sensor that is provided for a steering part operated by the driver; 
the driving assistance function including automated driving functions automatically controls an inter-vehicle distance control function, a lane keeping function and an automated lane change function, 
wherein the inter-vehicle distance control function controls an inter-vehicle distance from a preceding vehicle in a lane in which the vehicle is traveling, 
the lane keeping function recognizes the lane in which the vehicle is traveling and controls the vehicle to keep traveling in the lane without going out of the lane, 
the automated lane change function automatically controls steering of the vehicle to change lanes within a predetermined period of time from the lane in which the vehicle is traveling to another lane, 
the assistance usability determination unit is configured to determine that all the inter- vehicle distance control function, 
the lane keeping function and the automated lane change function can be used if both the driver camera and the touch sensor are normal, 
the assistance usability determination unit is configured to suspend the automated lane change function if the driver camera is abnormal, 
the assistance usability determination unit is configured to suspend the lane keeping function and the automated lane change function if the touch sensor is abnormal, and 
the assistance usability determination unit is configured to determine that the inter- vehicle distance control function can be used even when the driver camera and the touch sensor are abnormal.

	The following is an examiner’s statement of reasons for allowance:
The prior art of record taken either individually or in combination with other prior art of record fails to teach or render obvious the device comprising: 
a driver camera configured to photograph the driver, and a touch sensor that is provided for a steering part operated by the driver; 
the driving assistance function including automated driving functions automatically controls an inter-vehicle distance control function, a lane keeping function and an automated lane change function, 
wherein the inter-vehicle distance control function controls an inter-vehicle distance from a preceding vehicle in a lane in which the vehicle is traveling, 
the lane keeping function recognizes the lane in which the vehicle is traveling and controls the vehicle to keep traveling in the lane without going out of the lane, 
the automated lane change function automatically controls steering of the vehicle to change lanes within a predetermined period of time from the lane in which the vehicle is traveling to another lane, 
the assistance usability determination unit is configured to determine that all the inter- vehicle distance control function, 
the lane keeping function and the automated lane change function can be used if both the driver camera and the touch sensor are normal, 
the assistance usability determination unit is configured to suspend the automated lane change function if the driver camera is abnormal, 
the assistance usability determination unit is configured to suspend the lane keeping function and the automated lane change function if the touch sensor is abnormal, and 
the assistance usability determination unit is configured to determine that the inter- vehicle distance control function can be used even when the driver camera and the touch sensor are abnormal.
In particular, the prior art is silent in teaching, or suggesting the device comprising: 
a driver camera configured to photograph the driver, and a touch sensor that is provided for a steering part operated by the driver; 
the assistance usability determination unit is configured to suspend the automated lane change function if the driver camera is abnormal, 
the assistance usability determination unit is configured to suspend the lane keeping function and the automated lane change function if the touch sensor is abnormal, and 
the assistance usability determination unit is configured to determine that the inter- vehicle distance control function can be used even when the driver camera and the touch sensor are abnormal.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion                                                                                                                  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY L. REDHEAD, JR. whose telephone number is (571) 272 - 6952.  The examiner can normally be reached on weekdays, Monday through Thursday, between 7 a.m. and 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s Supervisor, Peter Nolan can be reached Monday through Friday, between 9 a.m. and 5 p.m. at (571) 270 – 7016, or you can alternatively reach Supervisor Thomas Black at (571) 272 - 6956.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273 - 8300.



/ASHLEY L REDHEAD JR./Examiner, Art Unit 3661                                                                                                                                                                                                        	
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661